Citation Nr: 1731264	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  07-12 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for bronchitis.

2. Entitlement to service connection for a right and left lung disorder.

3.  Entitlement to service connection for an upper respiratory disorder.

4.  Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C.D. Simpson, Counsel

INTRODUCTION

The Veteran had active service from December 1989 to June 1990, with subsequent service in the Reserves.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2005 rating decision in which the RO, inter alia, denied service connection for bronchitis, a right and left lung disorder, an upper respiratory disorder, a heart disorder, left lower lobe pneumonia with emphysema, and thoracotomy.  In February 2006, the Veteran filed a notice of disagreement (NOD).  A Statement of the Case (SOC) was issued in March 2007, and the Veteran filed a substantive appeal (via a VA Appeal to Board of Veterans' Appeals (VA Form 9)) in April 2007.

In April 2010, the RO granted service connection for chronic muscle tension, left lateral chest and for chronic thoracic strain, both as residuals of left lower lobe pneumonia with empyema, status post thoracotomy.  The RO closed the appeal for the issues of left lower lobe pneumonia with emphysema and thoracotomy since it considered the April 2010 rating action to be a total grant of the benefits sought on appeal for these issues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The RO then issued a supplemental statement of the case (SSOC) continuing to deny the remaining issues listed on the title page.  
 
In November 2015, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims file.  

In July 2016, the Board remanded the claims on appeal for further development.  After accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny each claim, and thereafter returned these matters to the Board for further appellate consideration.  

As for the matter of representation, it is noted that, in February 2014, the Veteran changed representation from the Veterans of Foreign Wars to the Illinois Department of Veterans Affairs.  The Board has recognized this change in representation. 

Also, while the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All such records have been reviewed.


FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Competent, probative evidence weighs against a finding that any current bronchitis had its onset during service or is otherwise medically related to service.

3.  Competent, probative evidence weighs against a finding that the Veteran has a clinically symptomatic disorder in either lung that has separate manifestations from the service-connected chronic thoracic strain, residual scars of left thoracotomy and chronic muscle tension of the left lateral chest.  

4.  Competent, probative evidence weighs against a finding that any current upper respiratory infection had its onset during service or is otherwise medically related to service.

5.  Competent, probative weighs against a finding of any current heart disorder, to include heart disease, at any point pertinent to the current claim.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for bronchitis are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.303(b), 3.307, 3.309, 4.14 (2016).

2.  The criteria for service connection for right or left lung disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.303(b), 3.307, 3.309, 4.14 (2016).

3.  The criteria for service connection for an upper respiratory disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.303(b), 3.307, 3.309, 4.14 (2016).

4.  The criteria for service connection for a heart disorder are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.303(b), 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

After a complete or substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  See Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

Here, in a December 2004 letter, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what evidence is to be provided by the claimant and what evidence VA will attempt to obtain.  A July 2010 letter, in connection with a different claim, notified him of how disability ratings and effective dates are determined.  To the extent there was a notification error regarding the assignment of disability ratings and effective dates, the Board points out that these are downstream issues that will not be adjudicated in the instant decision.  In any event, there is no allegation of any error or omission in the notice provided.

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of includes service treatment records (STRs), post-service VA treatment records, private medical records, and Social Security Administration (SSA) records.  No action to obtain any other records is required.

The Board notes that in September 2016 the National Personnel Records Center (NPRC) responded that the 990 inpatient clinical records at Camp Pendleton and Jacksonville Naval Hospital could not be located.  The Veteran was appropriately notified in September 2016.  It appears that additional search efforts would be futile.  See September 2016 NPRC response.  The available STRs include April and May 1990 Camp Lejeune Naval Hospital records where the Veteran was hospitalized for the pneumonia at issue.  Notably, some of the STRs include Camp Pendleton records within the Camp Lejeune Naval Hospital records.  

The Board also notes that the Veteran referred to pending cardiology test results at the November 2016 VA examination.  The record includes October 2016 private cardiology records with Myocardial perfusion scan results.  Since the November 2016 VA examination, the Veteran has not sufficiently identified any additional private cardiology records as referenced above.  38 C.F.R. § 3.159(c)(1).  The August 2016 letter notified the Veteran how private medical records could be obtained.  In this case, any additional private medical records have not been sufficiently identified to warrant a remand.  Id.; 38 C.F.R. § 3.159(d).  

The Veteran also has been provided with May 2005, February 2010, March 2012 and November 2016 VA examinations, the reports of which documents the history and nature of the claimed bronchitis, bilateral lung, upper respiratory and heart disabilities.  The November 2016 VA examiner provided a comprehensive report concerning the medical history and current symptoms with due consideration to the lay evidence submitted in support of the claim.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  

The Board notes the Veteran objected to the adequacy of the May 2005 VA examination in particular.  See April 2007 Substantive Appeal; November 2015 hearing transcript.  To the extent that any of the medical opinions prior to November 2016 do not adequately or wholly address the multiple contentions, the fact that one part of a medical opinion may be "insufficient" does not render the entire examination or opinion "void," particularly dealing with complex causation issues, if that part of the examination has actual validity (based on a review of the evidence).  See also Monzingo, 26 Vet. App. at 106; Acevedo, 25 Vet. App. at 294.  Thus, the contemporaneous clinical findings and reports from the Veteran in these VA examinations are for consideration, even if portions of the accompanying opinions are deficient. 

Also of record and considered in connection with the claims is the transcript of the November 2015 Board videoconference hearing.  Notably, during the hearing, the undersigned identified the issues on appeal and elicited testimony with respect to the Veteran's in-service injury and disease, hospitalization, and post-service symptoms, as well as the bases for his beliefs that each claimed disability was related to service.  Although the undersigned did explicitly suggest the submission of any specific, additional evidence, based in part upon the Veteran's reports concerning his medical treatment history, further development of the claims was subsequently undertaken, and additional evidence was received.  Hence, the hearing was legally sufficient.  See 38 C.F.R. § 3.103 (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board also finds that there has been substantial compliance with the prior remand directives, to the extent possible.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  As referenced above, the AOJ obtained updated VA treatment records and converted the SSA compact disc file into the electronic Veterans Benefits Management System (VBMS) records.  The AOJ sent the Veteran an August 2016 letter requesting that he identify all medical treatment providers and submit lay statements to help substantiate his claims.  The Veteran was afforded November 2016 VA respiratory and cardiac examinations and medical opinions that are substantially complaint with the July 2016 remand instructions.  The AOJ readjudicated the claim in March 2017 reviewing all the newly generated evidence.  There is no allegation of any error or omission in the assistance provided.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the service connection claims on appeal that are adjudicated in the instant decision, and there is no prejudice to the Veteran in proceeding with a decision on these claims, at this juncture.

II. Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish direct service connection, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arteriosclerosis, bronchiectasis, endocarditis (the term covers all forms of valvular heart disease) or sarcoidosis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) as noted above.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra. The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-57 (1990).

A. Bronchitis, bilateral lung disorders and upper respiratory disorder

Service treatment records (STRs) from April and May 1990 reflect that the Veteran was hospitalized for two weeks for left lower lobe pneumonia and left parapneumonic empyema.  The Veteran was admitted to inpatient treatment for complaints of fever and left chest pain beginning 5 to 8 days prior to admission.  He also experienced poor appetite and fluid intake.  He presented with an ill appearance as markedly tachypneic and complaining about left sided pleuritic chest pain.  Chest X-ray showed infiltrate in the left lower lobe consistent with pneumonia with an effusion.  The left lateral decubitus confirmed the presence of a pleural effusion.  The Veteran was transferred to the intensive care unit (ICU) and treated with supplemental oxygen and Penicillin C.  A follow-up chest X-ray showed the questionable return of fluid in the left chest, which appeared to be loculated.  A CT scan showed multiple areas of loculation of pleural fluid.  Consequently, the Veteran underwent an exploratory left thoracotomy and evacuation of the loculated empyema.  It confirmed the presence of multiple loculations of a seropurulent appearing pleural fluid.  The organisms were identified as being sensitive to Penicillin.  Following the thoracotomy, the Veteran slowly improved as corroborated by chest X-ray and laboratory findings.  On the ninth postoperative day, the Veteran was discharged in stable condition.  Physical examination showed markedly improved breath sounds of the left side.  The Veteran was given medication, including antibiotics and instructed to follow up in a month. 

July 1990 STRs show that the Veteran had a postoperative evaluation.  The Veteran described his condition as improving with occasional shortness of breath.  He denied having fever or chills.  Clinical examination showed the lungs to be clear.  Chest was not tender to palpation and incisions were well healed.  The Veteran exhibited a full range of motion in his left shoulder.  Chest X-ray showed minimal base scarring.  The physician listed an impression of status post open drainage of the left empyema and cleared the Veteran for full duty.  

October 1990 Chest X-ray report showed chronic minimal pulmonary parenchymal and pleural densities in the left lung, likely due to postoperative and fibrotic changes, and a healing fracture in the left rib.  

In June 1992 Report of Medical History, the Veteran endorsed having sinusitis, shortness of breath and chest pain or pressure.  He denied having asthma.  The clinician noted the 1990 lung operation.

In June 1992, the Veteran underwent a retention physical examination.  Pertinent clinical evaluation was notable for left upper chest wall scar, lateral status post drainage.  No comments regarding any lung or pulmonary disorder were listed.  

June 1996 private medical records show that the Veteran had a four day history of chest pain.  He recently injured his back at work and had been seeing chiropractor.  He complained about upper chest pain.  The clinician noted decreased lung of the right chest.  No rales or creps were found.  The assessment was rule out fractured  rib of other causes.  Chest X-ray showed calcified granulomata and hilar lymph nodes and scarring left mid lung zone with calcification.  A report three days later noted that the Veteran had recently lifted heavy boxes at work.  He did not have difficulty with deep breaths and denied precordial chest pain.  The clinician listed an assessment of musculoskeletal chest wall pain secondary to sprained muscles.  

November 1998 private medical records show that the Veteran had pneumonia.  Chest X-ray documented infiltration and/or atelectatic changes in the right lower lobe medially.  Clinically correlation was suggested for possible acute pneumonia.  

In February 1999, the Veteran had inpatient treatment with intravenous antibiotics for a poorly healed left arm abscess.  The report of a chest x-ray during hospitalization notes that the lungs were free of focal infiltrate and effusion.  The previous pneumonia site was not stated.  No soft tissue or ossesous abnormalities were found.  

July 2001 private medical records show that the Veteran had acute bronchitis.  He was given medication and instructed to follow up as needed.  

The Veteran was afforded a May 2005 VA respiratory examination.  The examiner reviewed the claims folder and recited the pertinent medical history.  Currently, the Veteran complained about frequent respiratory infections, approximately three times per year.  He denied any history of asthma diagnosis, but used asthma medication.  He was not under any treatment for respiratory illness at this time.  Clinical evaluation did not show any chest deformities.  Percussion note was resonant bilaterally.  On auscultation, no rales or rhonchi were audible.  The Veteran denied any weight changes.  The examiner stated that there was no evidence of restrictive lung disease.  He diagnosed pneumonia and parapneumonic empyema in the past treated with thoracotomy and drainage.  He expressed a negative opinion that the November 1998 respiratory infection was related to service.  He cited the parapneumonic empyema affecting the left side, while the respiratory infection affected the right side.  

May 2005 Chest X-ray report included findings that the lungs were clear.  No pleural effusion or pneumothorax was found.  The radiologist listed an impression of normal chest.  

December 2005 private allergy/pulmonary records from Dr. K. show that the Veteran presented as a new patient.  (Note the Veteran subsequently transferred care to Dr. W, who is also within this private practice group).  Dr. K. recited a history of pneumonia and emphysema during 1990 military service with hospitalization lasting over a month.  The Veteran currently complained about chest pain and dyspnea.  He coughed up sputum and had symptoms described as bronchitis every two to three years that lasted for two to three weeks.  He previously worked in a mine and currently worked as a machine operator for an oil company.  He denied any prior history of asthma.  Review of systems was notable for chronic sinus problems/ rhinitis, shortness of breath and occasional wheezing.  Clinical evaluation showed the lungs to have normal inspiratory and expiratory effort.  No chest wall deformities were found.  No dullness to percussion was observed.  Decreased breath sounds and a left thoracotomy scar and associated chest tube scars were noted.  Chest X-ray was described as okay and allergy testing was negative.  Dr. K. diagnosed intrinsic asthma and reported that these symptoms had developed since the 1990 pneumonia.  He stated it is possible that his bronchial reactivity developed after the 1990 pneumonia.  

In November 2006, Dr. W reported that pulmonary function tests (PFTs) showed mild obstructive changes.  As relevant, he listed an assessment of acute exacerbation of intrinsic asthma.  It was markedly improved with intravenous Aminophylline and Solu-Medrol.  He also assessed chronic infectious and hyperplastic sinusitis.  

Dr. W issued a November 2006 letter in support of the claim.  He noted that the Veteran had chronic infectious and hyperplastic sinusitis, nonallergic asthma and bronchitis.  He recited that the Veteran had a purulent lung process in service resulting in a left lung resection during military service.  He stated that it was probable that this purulent lung process was related to his present symptoms.   

In March 2007, Dr. W stated that he reviewed the Veteran's STRs.  He noted that the Veteran had empyema and pericarditis in 1990 resulting in a left thoracotomy.  He stated that the Veteran's illness and surgery were service related.

In his April 2007 substantive appeal, the Veteran asserted that the December 2005 VA examination was inadequate.  The clinical evaluation was performed in a cursory manner.  He recounted his in-service impalement injury and subsequent hospitalization.  He stated that the physician informed him that he would likely have lung problems because of diminished capacity and damage from the infection and scar tissue.  He stated that his health had not been the same since service.  He could not perform push-ups due to left sided chest pain and/or cramping.  He currently had asthma and chronic bronchitis.  He said that multiple private physicians had related his disorder to military service.  

In April and May 2007 statements, the Veteran's parents related that he was healthy prior to service, but since then he had problems with breathing, chest pain, and frequent episodes of bronchitis and pneumonia.    

March 2008 private medical records reflect that the Veteran had thick rhinorrhea, post nasal drip, nasal congestion, productive cough and sore throat.  Clinical evaluation of the chest did not show any wall abnormalities, tenderness, wheezing, rales or forced expiration.  Sinus X-rays were unremarkable.  Chest X-rays showed right lower lobe air bronchogram.  Pulmonary function studies showed moderate obstructive changes after medication therapy.  Dr. W assessed right lower lobe pneumonia.  He ordered medication.  Dr. W also assessed acute exacerbation of moderate nonallergic asthma.  He commented that the Veteran had severe obstructive changes after Aminophylline intravenous treatment and Solu-Medrol.

April 2008 private medical records show that the Veteran's respiratory symptoms had improved.  However, he continued to have a productive cough, clear rhinorrhea, post nasal drip, chest tightness and dyspnea upon exertion.  Lung examination was unremarkable.  Chest X-ray indicated "some fluid" in the left costophrenic angle that was not recognized by the radiologist.  Sinus X-ray showed some ethmoid sinus clouding, but was otherwise unremarkable.  Pulmonary function study revealed mild restrictive changes with treatment.  Dr. W assessed acute exacerbation of moderate nonallergic asthma.  He commented that it was possible the Veteran had hypersensitivity pneumonitis.  Further pulmonary studies were suggested.  He also assessed chronic infectious and hyperplastic sinusitis.  

In November 2009, Dr. W stated that the Veteran currently had chronic infectious and hyperplastic sinusitis, nonallergic asthma and bronchitis.  He continued to have flare-ups of these disorders.  He noted that the Veteran had some type of purulent lung process leading to left lung resection during military service.  He stated that it was probable that this purulent lung process was related to the Veteran's current disorders.

In February 2010, the Veteran underwent VA pulmonary evaluation.  The examiner recounted the Veteran's in-service puncture injury and subsequent hospitalization, including thoracotomy.  Since then, the Veteran complained about dyspnea upon exertion (DOE), chest pain and general malaise.  He had been treated privately for sinusitis and asthma.  PFTs had shifted among normal, obstructive and restrictive.  No smoking or allergy history was reported.  Currently, the Veteran worked on an assembly line for an oil company, but denied any toxic fume exposure.  He continued to have DOE, productive coughing episodes, chest pain, and post nasal drip.  Clinical evaluation showed the current PFT to be uninterpretable.  Chest X-ray from 2005 showed blunting of left costrophrenic angle consistent with prior surgery.  The examiner commented that the Veteran had a complicated empyema in service.  He could not explain the current shortness of breath.  He noted private medical records suggesting asthma, which would explain the variable PFTs.  The asthma diagnosis was supported by the positive methacholine challenge test.  He also stated it was possible that the Veteran had some lung damage as a result of the infection that could lead to bronchiectasis of the involved lung with recurrent infections, but there were no findings to support this.  He concluded it was possible that the infection/ empyema resulted in some lung damage as well as damage to the pleura and chest wall.  However, he could not explain the shortness of breath and PFT variability due to the empyema.  

In February 2010, the Veteran was afforded a VA respiratory examination with review of the claims folder.  The examiner recounted the in-service injury and hospitalization.  The Veteran continued to have left sided chest pain radiating into the thoracic spine.  He had intermittent shortness of breath episodes and frequent stabbing pain in his ribs.  He stated his chest pain was exacerbated by lying on his left and any amount of pressure, bending, flexion or rotation movements.  He had been seeing a chiropractor, which was helpful.  He was under multiple medications for treatment.  He described having continuous pain that worsened with activity.  He was able to complete most activities of daily living, but had pain doing so.  Clinical evaluation showed the Veteran to have good respiratory movement.  The examiner noted four scars of the left lateral chest that were well-healed and stable.  He stated that the Veteran had three episodes of spontaneous contraction of the pectoralis muscle in the anterior chest.  It happened frequently.  Lumbar spine palpation did not reveal tenderness or acute spasm in the paravertebral muscles.  However, the examiner noted that the left scapula sat higher than the right scapula.  He found good air flow in all lung fields.  He had full elevation for both upper extremities and good internal rotation.  Lumbar spine range of motion was good.  The examiner commented that the Veteran appeared well and exhibited a normal gait.  X-rays of the thoracic spine showed mild scoliosis, indeterminate findings for T2 and mild compression fracture for C5.  Also of note in the X-ray report, calcified granulomas in the left lower lobe and left hilum persisted.  The examiner diagnosed chronic thoracic strain and muscle tension of the left lateral chest wall and scoliosis of the thoracic spine.  He stated that most likely one or two ribs were removed during the in-service surgery.  The Veteran had some muscle fullness in the posterior left lateral back as well as periodic pectoralis contraction during examination.  He noted the Veteran's complaints chronic pain and acute pain, described as a rib popping out.  He stated a thoracotomy is an extensive procedure where the ribs are spread apart.  He believed that the maneuvering or spreading out of the ribs can cause weakening of the surrounding ligaments.  Consequently, he opined that the Veteran's chronic thoracic strain and muscle tension is related to the in-service thoracotomy.  

In February 2010, the Veteran also underwent a VA sinus examination.  The examiner reviewed the claims folder and related the pertinent history.  Since service, he had complained about intermittent problems with recurrent pneumonias and bronchitis.  Allergy testing from six years ago was negative.  The Veteran related a 10 year history for sinusitis and intermittent problems with bronchitis and some pneumonia.  He denied any additional surgery.  He related that he believed the left sided lung area was not related to his sinus problems.  He believed his lung problems were independent of his sinusitis since the symptoms did not overlap.  Ear, nose and throat examination were normal.  Nasal examination showed some congestion, but the remainder of the evaluation was normal.  The examiner diagnosed recurrent, non-debilitating sinusitis and non-allergic rhinitis.  He expressed a negative medical opinion regarding whether these diagnoses were related to the in-service left lower pneumonia.  He cited the Veteran's reports that sinusitis did not stimulate pneumonia and vice-versa.  Rather, the Veteran's reports suggest intermittent problems with recurrent sinusitis and bronchitis or asthma flare-ups.  

In May 2010, Dr. W stated that the Veteran continued to have left chest wall weakness leading to restrictive lung changes, causing severe shortness of breath and chronic productive cough.  He opined that the left chest wall weakness was from the in-service empyema procedure, which led to restrictive lung disease.  

In May 2010, the Veteran presented to VA primary care as a new patient.  He related his in-service injury and hospitalization with left-sided thoracotomy.  He complained about chronic left chest wall and back pain since then.  The Veteran reported having asthma whenever he was around cigarette smoke.  He developed shortness of breath.  He also complained about marked weakness and anxiety.  Clinical evaluation showed lungs that were clear to auscultation and four chest scars.  The examiner listed an impression of anxiety, chronic pain post thoracotomy, shortness of breath from partial lobectomy and asthma triggered by smoke.  

September 2010 private medical records from Dr. W reflect that the Veteran complained about severe left chest pain, productive cough, some dyspnea on exertion, sore throat and postnasal drip.  Clinical evaluation did not show any chest wall abnormalities or tenderness.  No wheezing, but obvious left mid rib and posterior rib tenderness extended to the costicartilages.  PFT showed mild restrictive changes.  CT chest scan showed three broken ribs with some callus formation.  Shortness of breath panel was normal.  Dr. W diagnosed restrictive lung changes secondary to rib fractures.   

February 2011 private medical records from Dr. W indicate the Veteran had another episode of asthmatic bronchitis and sinusitis.  PFTs revealed moderate obstructive changes.  

January 2012 private medical records from Dr. W document another exacerbation of asthmatic bronchitis.  PFT revealed severe obstructive changes.  

In March 2012, the Veteran was afforded a VA respiratory examination with review of the claims file.  The examiner listed a diagnosis of asthma with a 2008 onset, restrictive lung disease due to residuals of April 1990 left thoracotomy and empyemectomy, and left wall chest pain from chronic post-operative T7, T8, T9 intercostal nerve causalgia with a 2008 onset.  The examiner recited the in-service puncture injury and subsequent pneumonia complications that led to the thoracotomy.  The examiner commented that VA and private treatment records identified additional problems of pericarditis infection, left lower lung lobectomy and rib resection associated with the 1990 hospitalization.  However, the contemporaneous 1990 hospital records do not indicate the occurrence of these events.  The examiner also questioned the findings of pneumonia by Dr. W.  His review of the record support finding frequent bronchitis infections, but not chronic bronchitis or bronchiectasis.  He believed non-allergic asthma and frequent sinus infections were present.  Currently, the Veteran complained about left chest and mid-thoracic back pain.  He also described having sharp, severe pain and palpable "pop" of his left chest rib.  He took time off of work, sought pain management treatment and chiropractic treatment with minimal improvement.  He restricted exertive activities to avoid exacerbation.  The examiner reported that the Veteran's respiratory disorder required three intermittent courses or bursts of systemic corticosteroids and daily inhalational bronchodilator and anti-inflammatory medication.  The respiratory condition also required use of antibiotics for acute bronchitis.  Chest X-ray showed normal heart, lungs, pleura and bony thorax with several calcified granulomas in bilateral hila.  PFT was taken, but the examiner stated that it did not accurately reflect the Veteran's current pulmonary function.  He stated that restrictive chest wall tension and causalgia was the primary cause of the Veteran's respiratory symptoms.  He commented that the PFT was unable to assess for any obstructive/ asthmatic component or bronchodilator response due to the restrictive chest wall tension.      

March 2012 VA primary care records include a complete PFT report.  The clinician stated that the variable effort limited interpretation.  The presence of obstruction/ bronchodilator effect could not be assessed and the lung volume efforts were invalid.  However, compared to the February 2010 PFT, there were decreases in two metrics.  

April 2012 private medical records from Dr. W reflect that the contemporaneous chest X-ray was unremarkable, except for degenerative changes of T6 and T7.  PFT revealed moderate obstructive changes.  Acute exacerbation of asthmatic bronchitis was listed.  

In November 2012, Dr. W submitted another letter.  He stated that the Veteran had a history for empyema and left thoracotomy.  Since then, the Veteran had had restrictive lung changes and further therapy was generally ineffective.  

March 2013 private emergency room records show that the Veteran had developed waking episodes where he had difficulty resuming his breath.  The episodes had been increasing, and the Veteran became anxious for treatment.  He described the episodes as a sensation that his lung would not fill with air.  He also reported episodes of sharp chest pain and leg sweats.  Clinical respiratory examination was grossly normal.  Electrocardiogram was normal.  Chest X-ray showed few scattered granulomas.  The impression was no change, nor active disease.  The clinician assessed anxiety as acute reaction to exceptional stress.  The Veteran was discharged home in stable condition.  Anti-anxiety medication was given.  

May 2014 private medical records from Dr. W indicate that the Veteran recently had an pneumonia episode.  He complained about chest tightening and dyspnea.  Clinical evaluation was notable for right T6 rib tenderness, but otherwise pulmonary and chest findings were normal.  Spirometry indicated moderate restriction.  Sinus and chest X-rays were unremarkable.  

January 2015 private medical records from Dr. W reflect a PFT revealing mild obstructive changes.  Sinus X-ray was unremarkable.  Chest X-ray showed calcified granulomas and prior shoulder surgery, but was otherwise unremarkable.  

August 2015 Chest X-ray shows that the imaging study was indicated by a recent fall resulting right lower rib chest pain.  The radiologist listed an impression of no radiographic evidence of acute pulmonary disease.  

In November 2015, the Veteran had a Board hearing.  He recounted his in-service injury.  During a training exercise, he slipped on a slick rock while climbing a mountain.  He started sliding and hit a large cactus and several cactus needles impaled his chest and legs.  He was immediately treated by a corpsman.  He later developed fever and became immobilized.  When his unit moved to Jacksonville, North Carolina, he developed a large productive cough, including blood.  He was immediately hospitalized and had surgical removal for the fluid in his lung.  His condition was deemed so poor that his parents were summoned to the hospital.  He recalled being disoriented and losing almost 70 pounds during his hospitalization.  Currently, he had trouble breathing.  He described dyspnea upon exertion and recurrent respiratory infections.  He stated that at his initial VA examination he was very anxious.  He did not have a chance to fully explain his symptoms.  He believed the clinical evaluation was inadequate since the examiner did not examine his lungs.  He recalled that the examiner asked a few questions.  The representative asserted that the February 2010 VA pulmonary medical opinion was inadequate since it was speculative as to an in-service etiology.  

February 2016 Chest CT scan report indicates that the imaging study was needed for complaints of dizziness, posterior neck and chest pain and bilateral numbness and tingling in the extremities.  Chest findings including bilateral dependent atelectasis, but the lungs were otherwise free of focal consolidation.  No suspicious pulmonary nodules were seen.  Scattered calcified granulomas were noted.  

September 2016 private medical records show that the Veteran was treated for asthmatic bronchitis with exacerbation.  The clinician reported that the PFT showed moderate obstructive changes.  

In November 2016, the Veteran underwent a VA respiratory examination.  The examiner confirmed review of the electronic record.  He listed diagnoses of asthma with a 2008 onset and history of left lower lobe pneumonia and loculated empyema, status post-surgical drainage with a 1990 onset.  He recounted the April to May 1990 hospitalization, including exploratory left thoracotomy with evacuation of the loculated empyema.  The Veteran also reported being diagnosed with allergic rhinitis and asthma approximately ten to twelve years ago.  He continued to take multiple medications to manage these disorders.  He denied any acute exacerbation of asthma, but had some allergic rhinitis and acute bronchitis several times per year.  His main complaint was shortness of breath during walking and ascending stairs.  He had an intermittent cough with occasional expectoration.  He denied pleuritic chest pain.  However, he had costochondral junction pain, detailed as stabbing, sharp pain.  The examiner commented that such chest wall pain is not related to his pulmonary or cardiac condition.  He also noted the Veteran's inhaled medication regimen and stated that the Veteran's allergic rhinitis, chronic sinusitis and asthmatic bronchitis with acute exacerbation is predominantly responsible for the needed inhalation medications.  He also noted that the Veteran required antibiotics for acute exacerbations of asthmatic bronchitis or sinusitis.  Chest X-ray showed no acute displaced rib fracture or evidence of old healed fracture.  There was evidence of prior granulomatous disease.  CT scan of the thorax showed evidence of prior granulomatous disease and mild central bronchiectasis.  PFT was performed, but the examiner indicated the results were not valid.  However, the impression was listed as restrictive lung disease.  The examiner commented that the Veteran exhibited poor effort on the PFT.  He summarized that his review of the CT chest scan report did not show any residuals from the left lower lobe pneumonia or parapneumonic empyema that was loculated and required surgical drainage.  

In the accompanying November 2016 VA medical opinion, the examiner stated that it is less likely asthma was incurred in service.  He cited the initial diagnosis approximately 10 years ago.  He explained that the pathophysiological mechanism of asthma and the in-service pulmonary disorder were unrelated.  He stated that pneumonia is an infection of the lung.  It is a treatable condition and does not cause permanent disability.  He stated that asthma is a reversible airway disease and any upper respiratory infections can cause an exacerbation leading to asthmatic bronchitis.  He reported that a history of pneumonia is not known to lead to asthma later in life.  He also opined that asthmatic bronchitis was less likely related to the April 1990 left lower lobe pneumonia for the same reasons.       

The Veteran contends that service connection is warranted for bronchitis, left and right lung disorders, and an upper respiratory disorder.  He has a complicated respiratory and pulmonary medical history.  He is currently service connected for anxiety, chronic thoracic strain, left thoracotomy residual scars, and chronic muscle tension of the left lateral chest as residuals of the in-service pneumonia with empyema and thoracotomy.  Thus, any additionally claimed disability must be productive of manifestations that are separate from the above service-connected disabilities to avoid pyramiding.  38 C.F.R. § 4.14.  

As an initial matter, the Board notes that bronchiectasis is listed as a chronic disease under 38 C.F.R. § 3.309(a).  The February 2010 VA examiner referred to possible development of bronchiectasis.  The November 2016 CT Thorax scan showed mild central bronchiectasis, but the radiologist characterized it as a minor abnormality.  The voluminous medical records do not show a bronchiectasis diagnosis despite the Veteran undergoing multiple imaging studies.  The November 2016 VA examiner did not list it as a diagnosis and specifically stated that the imaging studies did not show any residual from the in-service left lower lobe pneumonia and loculated empyema status post- surgical drainage.  Given the above, the Board finds the competent probative evidence weighs against a finding that the isolated bronchiectasis shown in November 2016 had its origins in service or is in any way related to service, to include on the basis of continuity of symptomatology since service.  38 C.F.R. § 3.303(b), 3.309(a); Walker, supra.

The evidence in support of the claims includes lay reports and Dr. W's medical opinions.  In summary, the Veteran reports having acute upper respiratory infections on a regular basis.  See May 2005 VA examination (URI report three times per year); December 2005 private medical records (bronchitis every two to three years).  In his April 2007 substantive appeal, he reported that, during service, a treating physician informed him that he would likely develop lung problems from the pneumonia and thoracotomy.  His parents stated in April and May 2007 that the Veteran developed respiratory symptoms beginning in service.  Dr. W. furnished letters in December 2005, November 2006, and November 2009 supporting a military nexus for current bronchitis, asthma and upper respiratory disorders.  

The Board also notes the February 2010 VA pulmonary medical opinion.  The examiner suggests a possible nexus, but the report considered as a whole is equivocal.  The February 2010 VA pulmonary examiner reviewed the entire record and did not indicate that additional evidence or clinical evaluation would change his equivocal opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Due to these equivocal terms, the February 2010 VA medical opinion does not establish that it is at least as likely as not that the any current lung disorder or upper respiratory illness is related to service and cannot be considered as positive evidence.  See Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (holding that a speculative medical opinion provides neither positive nor negative support for the Veteran's claim); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "may or may not have been").

As to the lay reports, the Board finds that establishing a nexus, as opposed to symptoms, in this particular, case requires medical evidence.  Medical evidence is necessary because identifying a 1990 pneumonia illness and surgical history as a cause for any current pulmonary disorder, bronchitis or upper respiratory disorder raises complex medical questions that extend beyond an immediately observable cause-and-effect relationship.  This is so became of the temporal sequence of events and intricate pathology involved.  Thus, the nexus at issue in this particular case is the type of question that the courts have found to be complex medical matters beyond the competence of lay witnesses.  See Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Consequently, the lay reports are not competent regarding the supposition that any current lung disorder, bronchitis or upper respiratory disorder is attributable to the in-service pneumonia and thoracotomy.  Id.  While the Veteran may provide competent reports of respiratory symptoms, his competency does not extend to the etiological issues relating to service connection in this case and his and other lay statements are therefore not competent in this regard.  Id.

The Board notes the Veteran's report that a treating physician informed him he would have residual lung problems in service.  Such a report is considered competent medical evidence due to its source.  See April 2007 substantive appeal.   However, the Board does not find this report probative.  The report is inherently hearsay evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  It is too generalized and vague concerning the specific residual disorder attributable to the in-service pneumonia with empyema.  Caluza, 7 Vet. App. at 510-511.  

The evidence weighing against these claims is the November 2016 VA medical opinion.  The November 2016 VA examiner distinguishes the pathology for asthmatic bronchitis from the in-service pulmonary disorders.  He reports that pneumonia does not cause permanent disability and is not known to lead to subsequent bronchial asthma.  

In weighing the evidence, the Board finds the November 2016 VA medical opinion to be the most probative evidence regarding a nexus.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).  The November 2016 VA examiner reviewed the service records for pneumonia treatment with surgical drainage and subsequent history.  He cites the separate pathophysiological mechanism of pneumonia with parapneumonic empyema and asthma or asthmatic bronchitis and the absence of clinical studies relating bronchitis to a history of pneumonia.  His reports imply that pneumonia is an acute illness without residual respiratory disorder.  He is qualified as a medical doctor and competent to make determinations as to the pathology and associated sequence of illness based upon his education and clinical experience.  The explanation is plausible and not controverted by any additional evidence of record.  Id.

By contrast, Dr. W does not provide a clinical explanation for his positive opinions.    His reports are of a conclusive nature and have been undermined by the November 2016 VA examiner's explanation of differing pathologies for his negative medical opinion.  Dr. W does not cite any published medical studies or explain how the pathological mechanisms for bronchitis and pneumonia with empyema are related in this particular case.  For these reasons, the Board finds Dr. W's medical opinions less probative than the November 2016 VA medical opinion.  Id.

As for the claimed right and left lung disorders, the Board finds that an additional lung disability has not been shown.  The March 2012 VA examiner diagnosed restrictive lung disease.  However, he stated that chest wall tension and causaliga are the primary causes for the symptoms.  The Veteran is service-connected for chronic muscle tension of the left lateral chest as residuals of the in-service pneumonia with thoracotomy.  A review of the entire record does not suggest that a restrictive lung disease as identified by the March 2012 VA examiner produces separate manifestations from the service-connected chronic muscle tension of the left lateral chest.  38 C.F.R. § 4.14.  

Notably, the additional evidence does not suggest the presence or clinically identifiable symptoms from an additional lung disorder, to include the above noted bronchiectasis.  Dr. W identifies diagnoses of sinusitis, asthma, and bronchitis.  As the Veteran's longstanding treating physician, his reports concerning established diagnoses are highly probative evidence against the presence of additional pulmonary or respiratory diagnosis.  AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (silence within records is pertinent evidence when records would typically document event in dispute).  Then, the November 2016 VA examiner limits the respiratory and pulmonary diagnoses to asthma, history of left lower lobe pneumonia and loculated empyema status post surgical drainage, allergic rhinitis, sinusitis, and asthmatic bronchitis.  It is reasonable to infer from the November 2016 examination report and medical opinion that the VA examiner did not find sufficient clinical evidence to support any additional lung disorder.  Id.  In this regard, the Board has also considered the imaging reports identifying abnormalities, such as granulomas.  (See March 2012, February 2016, and November 2016 VA Chest X-ray reports; March 2013 and January 2015 private Chest X-ray reports).  However, the medical records do not attribute any symptoms to these findings.  In this particular case, the Board considers these imaging abnormalities to be more closely akin to laboratory findings.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities. They are, therefore, not appropriate entities for the rating schedule.)

For all the forgoing reasons, the Board finds that the most probative evidence weighs against a medical nexus to service for claimed bronchitis, bilateral lung disorder and upper respiratory disorder, and that these service connection claims must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against each of these claims.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Heart disorder

Service treatment records (STRs) from April 1990 reflect that the Veteran had an echocardiogram.  It showed normal left ventricle (LV) and function (FXN) without pericardial effusion.  The clinician appears to state that the left plural effusion appeared loculated.  During hospitalization, multiple electrocardiogram (EKG) strips were listed on the nursing notes to assess the Veteran's sinus rhythm.  

Review of the May 1990 hospitalization discharge report documents that the Veteran upon admission had a history of left chest pain, in addition to fever and poor appetite, over the past five to eight days.  His admission physical examination listed his medical history as essentially negative.  Clinical findings at admission were notable for left-sided pleuritic chest pain.  Percussion on the left was dull.  Rhonchi was noted in the left upper lobe posteriorly and bronchial breath sounds in the left lower lobe posteriorly.  Heart rate was rapid.  Chest X-rays revealed an infiltrate in the left lower lobe consistent with a pneumonia and effusion.  The admission diagnosis was left lower lobe pneumonia and parapneumonic empyema.  During hospitalization, the Veteran received a course of supplemental oxygen and antibiotics.  He also underwent an exploratory left thoracotomy.  He clinically improved following surgery with markedly improved breath sounds on the left with clearing of the left base.  He was discharged with medication and instructed to return for outpatient follow up. 

July 1990 STRs reflect that the Veteran complained about chest tightness following his hospitalization.  Post-operative evaluation showed the chest to be non-tender to palpation.  The surgical incisions were well healed and the Veteran had a full range of motion in his left shoulder.  Chest X-ray revealed  minimal base scarring.  The clinician listed an impression of status post open drainage of left empyema.  The Veteran was deemed fit for full duty.  

October 1990 Chest X-ray report showed chronic minimal pulmonary parenchymal and pleural densities in the left lung, likely due to postoperative and fibrotic changes, and a healing fracture in the left rib.  

June 1992 Report of Medical History reflects that the Veteran denied any current symptoms or history for rheumatic fever, palpitation or pounding heart, and heart trouble.  He endorsed current symptoms and history for shortness of breath and chest pain or pressure.  He stated that he had a 1990 lung operation.  Contemporaneous clinical evaluation showed a postoperative scar of the left upper chest wall.  

June 1996 private medical records show that the Veteran had a four day history of chest pain.  He recently injured his back at work and had been seeing chiropractor.  He complained about upper chest pain.  The clinician noted decreased lung of the right chest.  No rales or creps were found.  The assessment was rule out fractured rib or questionable other causes.  Chest X-ray showed calcified granulomata and hilar lymph nodes and scarring left mid lung zone with calcification.  A report three days later noted that the Veteran had recently lifted heavy boxes at work.  He did not have difficulty with deep breaths and denied precordial chest pain.  The clinician listed an assessment of musculoskeletal chest wall pain secondary to sprained muscles.  

A November 1998 private chest X-ray was taken for productive cough and increased shortness of breath, fever and chills.  The imaging report showed normal heart size and normal pulmonary vascularity.  Clinical correlation was suggested for possible acute pneumonia. 

February 1999 private chest X-ray showed heart and mediastinal shadows were normal.  

A May 2005 VA Chest X-ray, taken as part of a compensation examination, showed normal findings.  The heart size and mediastinum were found to be normal.  

In December 2005, the Veteran presented to his longtime private respiratory clinic as a new patient.  He reported his 1990 pneumonia and hospitalization.  He continued to have chest pain and dyspnea.  His past medical history did not include any heart disorder or abnormality.  Review of cardiovascular systems indicated chest pain/angina pectoris and shortness of breath with walking and lying flat.  Respiratory systems were notable for shortness of breath and occasional wheezing.  Clinical cardiovascular evaluation was negative for S1 and S2 murmurs, gallops and rubs.  Contemporaneous chest X-ray was unremarkable.  

In his April 2007 substantive appeal, the Veteran reported that his health had significantly declined since the 1990 hospitalization for pneumonia with thoracotomy.  He submitted statements from his parents in support his contention of declining health since service.  

March 2009 private medical records show that the Veteran was concerned that his brother-in-law suddenly died at age 39 from heart disease.  He requested a cardiology work up.  Contemporaneous chest and lung clinical evaluations showed no chest wall abnormalities or tenderness and no wheezing or rales on forced expiration.  The assessment included hypercholesterolemia with family history of heart disease.  A cardiology referral was placed.  

April 2009 private cardiology records reflect that the Veteran denied a previous cardiac history, but reported a family history for coronary artery disease (CAD).  The physician noted that the Veteran had severe fall in the early 1990s which led to pleural effusion and empyema and required a thoracotomy.  He noted the Veteran had a full recovery.  Currently, the Veteran reported a six month history for intermittent episodes of left sided chest discomfort, described as a sharp stabbing pain lasting a few seconds.  Symptoms were exertional, moderate in intensity.  He had some associated dyspnea, nausea and diaphoresis.  It happened a few times per week.  He also had a recent syncopal episode at work.  He described his job as involving a lot of heavy manual labor.  He did not have palpitation, chest pain or dyspnea during the episode.  Cardiac clinical evaluation showed posterior myocardial infarction (PMI) of normal size and nondisplaced.  The physician recorded normal S1 and S2 without S3 or S4 gallop.  No significant murmur was found.  Electrocardiogram (EKG) showed sinus bradycardia at a rate of 58, otherwise findings were within normal limits.  As relevant, the physician diagnosed chest pain syndrome, atypical features, dyspnea, syncope.  He recommended a stress cardiolite, echocardiogram and Holter monitor for evaluation.  The addendum report showed that Holter monitor was negative for any significant arrhythmias.  Echocardiogram results were concluded to be normal.  Stress cardiolite testing reported listed the impressions as excellent exercise tolerance, no complaints of chest pain, no diagnostic electrocardiogram changes for ischemia, and normal myocardial perfusion with inferoseptal attenuation artifact and no reversible ischemia is identified.  

September 2012 Chest X-ray report showed that the cardiac silhouette and pulmonary vasculature were within normal limits.  The impression was listed as no radiographic evidence of active chest disease.  

March 2013 private emergency room records show that the Veteran had developed waking episodes where he had difficulty resuming his breath.  The episodes had been increasing, and he became anxious for treatment.  He described the episodes as a sensation that his lung would not fill with air.  He also reported episodes of sharp chest pain and leg sweats.  Clinical respiratory examination was grossly normal.  EKG was normal.  Chest X-ray showed few scattered granulomas.  The impression was no change, nor active disease.  The clinician assessed anxiety as acute reaction to exceptional stress.  The Veteran was discharged home in stable condition.  Anti-anxiety medication was given.  

In November 2015, the Veteran had a Board hearing.  He recounted his in-service injury as detailed above.  He asserted that he had had difficulty breathing ever since the in-service injury.  His representative indicated that the current medical evidence warranted additional VA examinations.  

In October 2016, the Veteran had another consultation with a private cardiologist.  His chief complaint was chest pain.  He again reported a family history for CAD.  Review of the cardiovascular system was notable for chest pain without palpitations.  Clinical cardiovascular examination showed normal heart rate and rhythm.  S1 and S2 were normal.  Distal pulses were intact.  PMI was not displaced.  No gallop was observed.  The diagnoses were listed as chest pain, shortness of breath, syncope, and dizziness.   

October 2016 Myocardial perfusion scan showed left ventricular size, wall motion, and global systolic function were normal.  Nuclear myocardial perfusion in rest and stress phases were normal.  No angina or electrocardiogram (ECG) evidence of ischemia with exercise stress. 

In November 2016, the Veteran was afforded a VA cardiology examination.  The electronic record was reviewed.  The examiner reported that the Veteran had been diagnosed with a heart condition.  He recited the Veteran's reports about the in-service injury and subsequent hospitalization.  The Veteran stated that he had not been diagnosed with a cardiac condition.  However, his primary care physician referred him to a cardiologist in 2009 due to a syncopal episode.  No abnormality was found by the cardiologist.  More recently, he fainted and again underwent cardiac testing.  The results were pending, but all prior testing had been negative.  Currently, he described his heart problem as intermittent chest pains located at the costochondral junction below the left breast in the medial aspect.  They occurred randomly two or three times per week.  They were not associated with exertion, productive of radiating pain, or associated with syncopal episodes.  The Veteran reported that his parents were not treated for any cardiac problems and he denied any family history of premature heart disease.  The examiner reported that the Veteran's heart condition did not fall within the generally accepted medical definition of ischemic heart disease.  He stated that there was no cardiac diagnosis at this time.  He indicated that myocardial infarction, congestive heart failure, arrhythmia, heart valve condition, infectious heart condition, and pericardial adhesions were not present.  Clinical evaluation was grossly normal.  The examiner referenced diagnostic testing as being normal with the exception of the contemporaneous Chest X-ray.  However, it showed a normal cardiac silhouette and mediastinum.  He noted that the October 2016 exercise stress test was negative for ischemia.  He concluded that the Veteran was never diagnosed or treated for any cardiac condition so far.  STRs did not show any heart diagnosis, to specifically include pericarditis.  He cited the in-service EKG and echocardiogram as being negative for pericarditis or pericardial effusion.  

The VA examiner expressed a negative medical opinion.  He stated that the STRs do not show any EKG changes of pericarditis and the in-service echocardiogram did not show any fluid surrounding the heart or pericardial effusion as claimed.  He noted that the Veteran had two complete work ups for a heart condition in 2009 and in 2016 without a diagnosed heart condition.  

The Veteran contends service connection for a heart disorder is warranted.  As explained below, the Board finds that the preponderance of the evidence is against this claim, and it must be denied.

The Veteran is competent to describe his chest pain, dyspnea, and syncope type symptoms and their history.  However, establishing a cardiac diagnosis is a complex medical issue beyond immediately observable cause-and- effect type relationships.   Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Colantonio, 606 F.3d at 1382 (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Competent medical evidence is required to establish a cardiac diagnosis in this case.  38 C.F.R. § 3.159(a)(1).  The Veteran does not have the clinical expertise to diagnose his reported symptoms as indicative of an underlying heart disorder.  To the extent he asserts these symptoms are indicative of an underlying heart disorder, such assertions have no probative value.  Id.

The competent medical evidence regarding the presence of heart disease is limited to the April 2009 and October 2016 private medical records and November 2016 VA cardiac examination report.  The Board notes that the definition of current disability or VA compensation purposes is broad.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013); McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).  This requires consideration of evidence preceding the filing of the claim, and any diagnosis made during the pendency of the claim, if the symptoms fully resolve or the disorder resolves.  See id.  However, in this particular case, the competent, probative medical evidence simply does not show that the Veteran has any clinically identifiable form of heart disease at any time pertinent to this claim.  Id.  Multiple cardiac diagnostic tests have been performed, as noted above and did not provide any clinical indication for heart disease.  Without a current clinically identifiable heart disorder, the claim must be denied.  Id.

For all the forgoing reasons, the Board finds that the most probative evidence weighs against a fundamental finding of a current heart disorder-and, hence, no disability upon which to predicate an award of service connection-and that the service connection claim for such must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine, but finds that the preponderance of the evidence is against this claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for bronchitis is denied.

Service connection for a right and left lung disorder is denied.

Service connection for an upper respiratory disorder is denied.

Service connection for a heart disorder is denied.  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


